        ''>
,, ;""' ,i>A_o 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of I



                                                UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                V.                                         (For Offenses Committed On or After November I, 1987)


                           Noe Nicolas Ordonez-Vargas                                      Case Number : 3:f'J-mJ~..<,;5j•o··· ..•
                                                                                                                           '"· I,A.~ · f)
                                                                                                                           ~
                                                                                                                           ~
                                                                                                                                  :   ~,.,•.,lli      '
                                                                                                                                      i,hr~ 1\..i;;1, 1
                                                                                          L. Marcel Ste· '·art
                                                                                          Defendant's AttorneJ
                                                                                                                               SEP 13 2019
       REGISTRATION NO. 89048298
                                                                                                                    CLERK US DISTRICT COURT
       THE DEFENDANT:                                                                                            SOUTHERN D,!,?TRIC~ OF CALIFORNIA
                                                                                                                 BY                        DEPUTV
        [:gj pleaded guilty to count(s) I of Complaint                                                                                                                  ,
                                                     ~-----"-------------------------
        •     was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                       Nature of Offense                                                                 Count Number(s)
       8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                       1

         D The defendant has been found not guilty on count(s)
                                                                                     -------------------
         •    Count(s)
                            ----~-------------
                                                                                        dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term               ~f
                                           ~i TIME SERVED                              D _ _ _ _ _ _ _ _ days

         [:gj Assessment: $10 WAIVED                        [:gj Fine: WAIVED
         [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Friday, September 13, 2019
                                                                                        Date of Imposition of Sentence
                                                                                                             ('    .,


                         ./a                    If/
        Received        // /}ti,{
                       DUSM
                                      .f
                                           (<£LlA... f_                                  /1,,,,JV\ l         '\d~
                                                                                        HONORABLE RICHARD L. PUGLISI
                                                                                        UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                            3:19-mj-23783
